Citation Nr: 1505943	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  03-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease and stenosis, to include as secondary to service-connected disese or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a hearing before a Veterans Law Judge in September 2008, and a transcript of the hearing is associated with the claims file.  Although that judge is no longer employed at the Board, the Veteran was afforded the opportunity for another hearing but did not avail himself of that opportunity.

The case was remanded by the Board for additional development on numerous occasions.  Most recently, in April 2013, the Board granted the claim for service connection for low back disability (lumbosacral strain) and remanded the matter of entitlement to service connection for lumbar degenerative disc disease/stenosis for additional development.  

The RO subsequently characterized the service-connected disability as thoracolumbar strain and assigned a 40 percent rating for the disability in a May 2013 rating decision.

For the reasons expressed below, the RO is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDING OF FACT

Lumbosacral degenerative joint and disc disease with spinal stenosis is due to service-connected thoracolumbar strain.


CONCLUSION OF LAW

Lumbosacral degenerative joint and disc disease with spinal stenosis is proximately due to service-connected thoracolumbar strain. 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for lumbar degenerative disc disease and stenosis, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis


Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

The Veteran's service treatment records reflect several complaints of low back pain, diagnosed as strains or sprains. The September 1979 discharge physical examination disclosed that the spine was normal.

The Veteran's back was first examined by VA in June 1996, at which time the
Veteran dated the onset of his back pain to boot camp in 1977. At that time the examiner diagnosed low back pain, rule out degenerative disc disease, and degenerative joint disease. There was a notation that x-rays were to be taken, but there are no radiology reports in the claims file associated with this examination. 

Continued VA treatment records reflect treatment of low back pain.  On VA treatment in July 2003, the Veteran related low back pain since service. The report reflects that a May 2003 MRI revealed right herniated L5-S1 disc compressing the right L5-S1 foramen and exiting nerve root. There was also some right-sided central canal stenosis.

An August 2009 report notes lumbar disc disease.

A February 2011 report MRI report reflects disc desiccation at L4/L5 and L5/S1 with circumferential disc bulges.

On VA examination in December 2012, the examiner diagnosed intervertebral disc syndrome and spinal stenosis.

In the April 2013 decision, the Board noted that the December 2012 VA examiner's opinion was internally inconsistent with regard to whether the Veteran's back disorder was incurred in service.  The Board resolved the ambiguity in the examiner's report in favor of the Veteran and awarded service connection for the disability, characterizing it as low back strain since that is the diagnosis documented in the service treatment records.  The Board remanded the matter of service connection for lumbar degenerative disc disease and spinal stenosis for opinion on whether lumbar degenerative disc disease, arthritis and/or spinal stenosis were secondary to the now service-connected strain.

Such opinion was obtained in May 2013.  Upon review of the Veteran's claims file, the VA examiner noted that the Veteran was service-connected for lumbosacral strain and that his complaint of chronic/recurrent lower back pain was well-documented in the service treatment records with a diagnosis of lumbar strain. Review of VA treatment records provided the diagnosis of lumbosacral degenerative joint disease and degenerative disc disease, which included spinal stenosis from disc protrusion at L4/5. The Veteran, in numerous clinical visits, including on neurosurgery treatment in July 2003 on treatment in January 2011, related his back complaints to problems he had while in the military in 1977.

The examiner determined that it is at least as likely as not that the Veteran's service-connected condition of lumbar strain contributed to the development of his current lumbosacral degenerative joint and degenerative disc disease with spinal stenosis.  In so finding, he noted that, specifically, one of the mechanisms behind spinal strain injuries is spinal instability due to disc wear and laxity and micro-injury to support tendon and ligaments. This instability tended to worsen over time as further injury accumulated due to chronic repetitive use trauma.  Instability and disc wear contributed to the eventual development of arthritis and disc desiccation and/or herniation that is the development of intervertebral disc disease and joint disease. The examiner noted that, while the medical record from the period after his military discharge were incomplete and do not provide continuity of his lower back issue, again the physiologic mechanism of progression from strain to his current condition is reasonably assumed.

The Board finds this opinion, which was based upon reviews of the Veteran's claims file and the examiner's medical expertise, highly probative.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)). In this case, the May 2013 opinion regarding secondary service connection is not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter. For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's lumbosacral degenerative joint and disc disease with spinal stenosis is related to the service-connected thoracolumbar strain and that service connection must be granted.


ORDER

Entitlement to service connection for lumbosacral degenerative joint and disc disease with spinal stenosis, as secondary to service connected disease or injury, is granted.  (The service connected disability is to be reclassified as to include the disc and joint disease.)



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


